THE defendant pleaded in abatement his privilege as an attorney of the court; the plaintiff replied, “ that on the day of exhibiting the bill, and for a “ long time before, to wit, for the space of one whole “ year, the defendant had entirely ceased to practise 6C as an attorney of this court, and had wholly abanu doned the profession, business, practice and calling *134“ of an attorney of this court,” &c. demurrer and joinder in demurrer.
The court held the replication sufficient to oust the defendant.